Citation Nr: 1737943	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a gynecologic disorder, claimed as residuals of ovarian cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to April 2011. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the VA Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was later transferred to the VA RO in Denver, Colorado.

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned.  A copy of the transcript is of record.  

In June 2015 and December 2016, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  For the reasons explained below, unfortunately, the appeal must be remanded again. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a May 2017 letter, the Veteran informed VA that she had relevant VA and Tricare treatment in April 2017 and May 2017.  These records have not yet been obtained.  As the Veteran has indicated that such records may be relevant to her claim, a remand is necessary to obtain the records.

Specifically, the Veteran reported that the week prior to writing the May 2017 letter, she awoke in the night with cramping and thereafter had her annual women's health examination (Tricare), where she reported her symptoms.  As this record may be relevant to her claim, it must be obtained.  

Further, although the Veteran reported that has not been assessed with a specific diagnosis for her abdominal pain, she indicated that she was recently found to have a cyst near her gall bladder and liver.  In the May 2017 letter, she reported that in April 2017, she was treated at VA for an unrelated disorder and through that treatment, she was provided with a CT scan on May 1, 2017.  She reported that the day after the CT scan, someone from VA called her to inform her that she had a cyst near her gall bladder and liver.  The most recent VA treatment records in the file are dated in January 2017.  Thus, the April 2017 treatment record and May 2017 CT scan record and any follow up treatment records, have not been associated with the file. 

Again, as the Veteran has identified these records as possibly relevant to her claim, the records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated since January 2017. 

2.  Ask the Veteran to complete an authorization and consent form for all outstanding Tricare records.  Upon receipt of the completed form, seek the outstanding Tricare records and associate them with the file. 

3.  After completing items 1 and 2, and undertaking any additional development necessary, readjudicate the issue.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

